 322DECISIONSOF NATIONALLABOR RELATIONS BOARDcontain clauses in violation of Section 8(a) (3), is not a bar, andfurther held that it would not recognize a savings clause of the typehere involved as curing the contract-bar defect.'Moreover, the Boardhas also ruled that clauses such as the one herein constitute "hot cargo"clauses 2As the "hot cargo" clause in the contract asserted as a bar isviolative of Section 8 (e), we find that the contract does not bar anelection.Accordingly, we conclude that a question affecting commerceexists concerning the representation of certain employees of the Em-ployer within the meaning of Sections 9(c) (1) and 2(6) and (7) ofthe Act.4.We find, in agreement with the parties, that the following unit isappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees at the Employer's plantin the Bronx, New York, excluding office clerical employees, guards,watchmen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]x SeePilgrim Furniture Company,Inc.,128 NLRB910 (Chairman Leedom and MemberFanning dissenting),AlthoughChairmanLeedom dissentedinPilgrimand would havefound the contracta bar becausethe "hot cargo" clause thereinwas executed at a timewhen Section8(e)was not in effect, he reserveddecisionon the issuehere presented,i.e,,whether "hot cargo"clauses executed afterthe effectivedate of the section destroythe effectivenessof contractsas bars.ChairmanLeedom now joins the majority inPilgrimonthis issue.2 SeeThe IlumkoCo., Inc.,121 NLRB 1414.Hugh Major,d/b/a Hugh Major Truck ServiceandFloyd DavidCatterson,Elfred Alson Elledge, and Elwood M.Goble.CasesNos. 14-CA-2230-1, 14-CA-2230-2, and 14-CA-2230-4.October10, 1960DECISION AND ORDEROn April 20, 1960, Trial Examiner Arnold Ordman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and brief, and the entire record inIPursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Jenkins and Fanning].129 NLRB No. 40. HUGH MAJOR TRUCK SERVICE323the case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except as herein modified.1.We find, as did the Trial Examiner, that the Respondent violatedSection 8(a) (1) of the Act by threatening his employees with re-prisals in the event of unionization, as more fully set forth in theIntermediate Report.2.For the reasons indicated in the Intermediate Report, we arealso in agreement with the Trial Examiner that the Respondent dis-charged all his drivers to defeat employee rights guaranteed by theAct, in violation of Section 8 (a) (3) and (1) of the Act. Relyingon the Board's decision inBonnie Lass,2the Trial Examiner recom-mended that the Respondent be directed to establish a preferentialhiring list and, in the event that he resumes his trucking operations,offer reinstatement to all employees who were discriminatorily dis-charged.We do not agree with this proposed remedy. In our opin-ion,Bonnie Lassis inapplicable here.There, the employer involveddiscontinuedmanufacturing operations, albeit continuing jobbingoperations, and unlawfully discharged all but a handful of employees,and disposed of its machinery and equipment.Here, the Respondentis still in the trucking business, although he uses motor vehicles anddrivers of alleged independent contractors, and he has possession ofcertain motor vehicles, which he allegedly sold to a newly formedcorporation, by virtue of a lease with that corporation.Thus, here, asinR. C. Mahon,'the operation is still required and being performed,having only been let out on contract.Under these circumstances, weshall order the normal remedy of reinstatement with backpay.As it has been found that the Respondent discontinued the opera-tion of his trucking service with his own employees, and terminatedthe employment of his driver employees, in violation of Section8(a) (3) and (1) of the Act, it will be ordered, in accordance withour usual policy in such cases, that the Respondent resume operationof his trucking service with his own employees, and offer to all sixemployees who were unlawfully discharged immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges.SeeTheChase National Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB 827. It will be further ordered that theRespondent make the aforesaid six employees whole for any loss ofpay suffered by reason of the discrimination against them. Loss ofpay shall be based upon earnings which they normally would haveearned from the respective dates of the discrimination against themto the dates of offer of reinstatement, less net earnings, computed2BonnieLassKnittingMills, Inc,126 NLRB 13968 The R. 0.Mahon Company,118 NLRB 1537,enforcement denied on other grounds,269 F 2d 44(CA. 6). 324DECISIONSOF NATIONALLABOR RELATIONS BOARDon a quarterly basis in the manner established by the Board in F. W.WoolworthCompany,90 NLRB 289;N.L.R.B. v. Seven-Up BottlingCompany of Miami, inc.,344 U.S. 344.ORDERUpon the entire record in the case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Hugh Major,doing business as Hugh Major Truck Service, South Roxanna, Illinois,his agents,successors,and assigns shall :1.Cease and desist from :(a)Threatening employees to discourage union membership oractivities.(b)Discouraging membership in, and activities on behalf of, Local525, International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, or any other labor organization, bydischarging employees,except as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(c) In any other nwmier interferingwith, restraining,or coercingemployees in the exercise of their right to self-organization,to formlabor organizations,to join or assist the above-named or any otherlabor organization,to bargain collectively through representatives,of their own choosing and to engage in other concerted activities for-the purpose of collective bargaining or other mutual aid or protection,,or to refrain from any and all such activities,except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized by-Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Resume trucking operations with his own employee driversand offer to the employees listed in the appendix attached heretoimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of pay sufferedby them in the manner set forth in the Decision above.(b)Preserve and, upon request,make availableto theBoard orits agents,for examination and copying,all payroll records,socialsecurity payment records,timecards,personnel records and reports,and all otherrecords necessary to analyze and determine the amountof backpay due, and the rights of the employees under the terms ofthis Order. HUGH MAJOR TRUCK SERVICE325(c)Post at its place of business in South Rosanna, Illinois, copiesof the notice attached hereto, marked "Appendix." 4 Copies of thenotice, to be furnished by the Regional Director for the FourteenthRegion, shall, after being duly signed by the Respondent, or hisauthorized representative, be posted by the Respondent immediatelyupon receipt thereof and maintained by him for a period of 60 con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail exact copies of the notice attached hereto to Local 525,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and to each of the named discriminatees.(e)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify you that :I WILL NOT threaten any of my employees to discourage unionmembership or activities.I WILL NOT discourage membership in or activities in behalf ofLocal 525, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labor or-ganization, by discharging any of my employees except as au-thorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.I WILL resume trucking service with my own employee drivers.I WILL offer the following employees immediate and full rein-statement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights enjoyed bythem, and make them whole for the discrimination practicedagainst them by their discharge :Floyd David CattersonBoyce KirkpatrickElfred Alson ElledgeRoy RichardsonElwood M. GobleHobart SteeleI WILL NOT in any manner interfere with, restrain, or coerceemployees in the exercise of the right to self-organization, to form 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.All my employees are free to become, remain or refrain from be-coming or remaining, members of the above-named Union or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8(a) (3) of the Act asmodified by the Labor-Management Reporting and Disclosure Act of1959.HUGH MAJOR, D/B/A HUGH MAJOR TRUCK SERVICE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly designatedTrial Examiner on February 18, 1960, in St. Louis, Missouri,on a consolidated com-plaint issued by General Counsel and on answer of Hugh Major, dJb/a Hugh MajorTruck Service, herein called Respondent.The complaint alleged,and the answerdenied, that Respondent violated Section 8(a)(1) and(3) of the National LaborRelations Act, as amended, by threats of layoff or discharge and by laying off or dis-charging his six truckdrivers including the Charging Parties named in the caption.Oral argument was presented at the close of the hearing and General Counsel andcounsel for Respondent submitted briefs which have been considered.Upon the entire record and upon my observation of the witnesses,I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is an individual doing business as Hugh Major Truck Service with hismain office and place of business in the city of South Roxanna, Illinois. In thecourse of his business Respondent annually performs trucking services valued inexcess of$50,000 outside the State of Illinois,and his annual gross revenue is inexcess of$500,000.Respondent admits, and I find, that he is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDLocal525, international Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,herein called the Union,is a labor organization within themeaning of Section2(5) of the Act. HUGH MAJOR TRUCK SERVICEIII.THE UNFAIR LABOR PRACTICES327Prior to the discharges here in issue Respondent used two methods for carryingon his business.He leased trucks from independent operators and also operated hisown trucks.For the latter operation Respondent employed his own drivers. InJune of 1959, the Union filed with the Board a petition for representation of thesedrivers and in due course, on October 27, 1959, the Board issued a Decision andDirection of Election (124 NLRB 1387) to enable Respondent's employees to votewhether or not they desired the Union as their bargaining representative.Theelection was conducted on Saturday, November 21, 1959, and the employees desig-nated the Union as their collective-bargaining representative.The Board so certi-fied the Union on December 2, 1959. In the meantime, starting Monday, November,23, 1959, 2 days after the election, and during the next 10 days, Respondentadmittedly laid off or discharged all six of the drivers then in his employ.'General Counsel contends that Respondent took this action because of his hos-tility to union representation of his employees.Respondent insists that he wasmerely carrying out a plan, long contemplated, to eliminate his own driving oper-ations and to conduct his business solely through leased operators.A. The threats and dischargesIt is undisputed that the discharges or layoffs of Respondent's six truckdriversoccurred on the heels of the election in which the drivers had designated the Unionas their collective-bargaining representative and on the eve of the certification. Inaddition, the evidence establishes that on or about November 10, 1959, 10 daysbefore the election, Respondent told one of his drivers, Elfred Alson Elledge, thatthere was a lot of talking going on about a union that if the plant "goes union" Re-spondent would sell his trucks?Respondent made a statement to the same generaleffect several days later to John Worthy in the presence of another of Respondent'sdrivers,Floyd David Catterson. John Worthy, an independent contractor whoduring the period here relevant had four tractors under lease to Respondent, hadcome to see Respondent at the latter's office 3 or 4 days before the election to askwhat impact the election would have on the operation of the Worthy tractors.Re-spondent reassuredWorthy and then pointed out to Worthy in the presence ofCatterson that "if worse came to worse" and the election went against him and fortheUnion there would not be any company equipment or drivers.Respondentadded that he had for some time been considering trading his trucks to HarrisTrailer Sales for trailers.When Catterson left, Respondent identified him to JohnWorthyas oneof themain"pushers"for the Union.3On Saturday morning, November 21, the day of the election, Respondent's driver,Elledge, picked up a load of concrete at East St. Louis for delivery to a constructionsite.Because the delivery could not be made on a Saturday morning, Elledge pur-suant to settled practice brought the load to Respondent's lot and left it there.Before going home, Elledge voted in the Board-conducted election which was heldinRespondent'sgarage.On Mondaymorning,November 23, at about 4 a m.,Elledge picked up the load of concrete to complete delivery to the construction siteabout 180 miles away.On completion of the delivery Elledge called back forfurther instructions and was directed by Respondent's son to return to the terminal.Upon his return at about 4 p.m. that same day, Elledge reported to the office.Re-spondent, who was alone in the office and whom Elledge had not seen since the elec-tion 2 days earlier, told Elledge to get his personal belongings out of the truck andinformed Elledge that he had no job.Respondent explained that he wasnegotiating1 Floyd David Catterson, Elfred Alson Elledge, and Elwood Al. Goble, the ChargingParties herein ; also Boyce Kirkpatrick, Roy Richardson, and Hobart Steele.2Respondent, who testified in his own behalf, denied making this threatFor reasonsmore fully discussed below, I find Respondent's testimony lacking in complete candorand forthrightness.The finding as to the November 10 conversation is predicated uponElledge's credible testimony.8 The findings concerning the conversation between Worthy and Respondent derivefromWorthy's testimony which I creditRespondent acknowledges that he talked toJohnWorthy a few days before the election and generally corroborates the latter'saccount of that conversation.However, Respondent testified that Catterson was notpresent.As to Respondent's remark that he would get rid of his equipment if the elec-tion went against him and for the Union, Respondent's testimony was confused and heboth denied and admitted making the statement. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDthe sale of his equipment because he did not want the Union there.He also addedthe cryptic comment that Elledge had done him a favor and that he did not needElledge anyway.This account of the discharge interview is based on Elledge's testimony which Icredit.Respondent's account of the interview differs sharply.Thus, Respondenttestified at the outset that he did not discharge Elledge at all but that the latter quitvoluntarily.According to Respondent, Elledge walked into the office on November23, asked whether he was fired and when told that he was not fired announced thathe was quitting, that he had voted for the Union and did not care who knew it.Respondent nowhere proffers any explanation for such unusual behavior on Elledge'spart and the record suggests none.Moreover, Respondent's testimony is itself self-contradictory inasmuch as he acknowledged in the pleadings and throughout the.hearing that he had discharged or laid off all of his drivers including Elledge andclaimed that he took this action pursuant to his prior determination to discontinuethe use of his own trucks in the operation of his trucking business.Under the cir-cumstances I am inclined to believe that Respondent's testimony was, at the veryleast, colored by excessive partisanship in his own behalf. I find therefore that thedischarge interview took place as described by Elledge.B.Respondent's defenses;conclusionary findingsAs already noted, Respondent told driver Elledge 10 days before the election thatif the Union prevailed,Respondent would sell his trucks.Several days later Re-spondent made a virtually identical statement to John Worthy in the presence ofanother of the drivers, Floyd David Catterson.On the occasion of Elledge's dis-charge, Respondent stated that he was negotiating the sale of his equipment becausehe did not want the Union.To the extent Respondent denies making these state--ments, I have for reasons already stated rejected his denials.Respondent offers noother defense in this regard.I find,therefore,that the foregoing statements wereplainly designed to impress upon the employees the detriments which they wouldsuffer if they supported the Union.Such threats constitute interference,restraint,and coercion of employees within the meaning of Section 8(a)(1) of the Act. SeeHudson Pulp&Paper Corporation,121 NLRB 1446, 1453-1454, enfdin relevantpart, 273F. 2d 660(C.A. 5).The situation relating to the legality of the discharges is somewhat more com-plex.The fact that Respondent made the statements already discussed to the effectthat he would get rid of his equipment and drivers if the Union prevailed in theforthcoming election and the fact that this is precisely what occurred when theUnion did prevail in the election cogently supports the allegation of discriminatorydischarge.Respondent,however, takes issue with this conclusion.Preliminarily,Respondent seeks to establish that he was free of antiunion animus.Thus,Respondent points to driver Elledge's admissions that the working relationshipbetween Respondent and Elledge had been amicable, that they had parted on amic-able terms,and that he had offered to help Elledge get another job and furnish arecommendation.Elledge also testified that when he told Respondent at the time hewas hired of his union membership,Respondent said he was happy to have employeeswho held union cards. The record,however, plainly suggests that it was to Respond-'ent's advantage to employ drivers who held union cards, especially insofar as their'duties entailed loading and unloading trucks at unionized sites or enterprises.More-over, conceding that Respondent may have entertained no personal grievance againstElledge or any other driver who held a union card,it is equally clear that Respond-ent was hostile to a unionvictory inthe electionwhichwould entail an obligation onhis part to deal with the Union as the collective-bargaining representative of hisdrivers.Respondent also argues that his business was poor in November and that the out-look for December was likewise poor.This circumstance does not,however, explainthe abrupt termination of employment of all his drivers. Such fluctuations in busi-ness had occurred before and no such drastic action was taken.Nor does the declinein business explain the striking coincidence that the wholesale terminations occurredjust after the unionvictory inthe election-a result which Respondent's earlier state-ments had forecast.4Here, as inMissouri Transit Company,116 NLRB 587, 589-41n this connection Respondent points to the fact that Elledge and Catterson hadsigned sworn statements on December 17, 1959, to the effect that their November termina-tionswere due to a business slowdown with a resultant changeover in Respondent'smethod of operationRespondent argues that these sworn statements contradicted theemployees'claim that they had been discriminatorily discharged and also entailed a viola- HUGH MAJOR TRUCK SERVICE329590, enfd. 250 F. 2d 261 (C.A. 8), "even if we accept [Respondent's] contention thatthe [trucking] operation was unprofitable, the record would still require us to findthat opposition to the Union was at least one of the motivating causes for the dis-continuance of that operation and the discharge of the drivers."Respondent, however, principally relies for his defense on the claim that the dis-charges flowed from a preexisting plan, uninfluenced by union considerations, toterminate the use of his own trucks and drivers and to rely solely on leased equipmentfor the conduct of its business. In support of this claim Respondent adduced evi-dence that 21/2 years before the hearing in the instant case he had consulted anattorney, Hamilton C. Jones, a specialist in corporate and tax practice, for advice asto his operations from a tax and corporate point of view. Jones recommended thatRespondent cease to own his rolling equipment, i.e., trailers and trucks.He furtherrecommended that Respondent set up one corporation to own the equipment and oneor more corporations to operate the trucking business itself.No action was taken atthat time.The next consultation of any consequence did not take place until about ayear and a half later.At that time Respondent asked Jones to proceed with settingup matters according to the latter's original recommendations. Jones asked Respond-ent to provide him with certain necessary financial data for this purpose.Respond-ent did not provide adequate data.However, about September 1959 or just priorthereto, he acceded to Jones' suggestion that he retain a certified public accountantto make a complete audit of his business.5The audit was undertaken but it wasDecember 1959 before sufficient information was furnished Jones to enable the latterto set up the first of the proposed corporations, namely, a corporation to take overownership of the rolling stock.On December 8, 1959, articles of incorporation wereissued to Work Well, Incorporated, for that purpose. Because Respondent had madeit clear from the outset that he wanted no part of the ownership of the rolling stock,but wished to confine himself to operation only, the stock ownership of WorkWell, Incorporated, was vested primarily in Respondent's wife and his son, who wereactively associated with him in the operation of his business, and also in the son's wifeas a necessary third party.Respondent sold his rolling stock to the newly formedcorporation.Though the basic reason for incorporating Work Well, Incorporated,was to own the rolling stock, it also had broad authority under its charter to operatethat equipment.The other corporation or corporations proposed in the originalrecommendations had not been formed at the time of the hearing in the instant case.Respondent continued to own the operating end of the business although he had norolling stock of his own and worked only through leased equipment.6At the outset, it should be noted that an employer may, with impunity so far asthe National Labor Relations Act is concerned, change his business methods or sus-pend his operations so long as his actions are not motivated by the objective ofdefeating employee rights guaranteed by that Act.The validity or invalidity of theemployer's business reasons for such a changeover is not the issue; the issue is,rather, whether the change was prompted by business considerations, or whether andto what extent, if any, the change was illegally motivated.SeeN.L.R.B v. TheHouston Chronicle Publishing Company,211 F. 2d 848, 851 (C.A.5);MissouriTransit Company, supra.Applying that test to the instant case, no suggestion is made that Respondent'sinitial consultation with Attorney Jones 21/2 years before the hearing was promptedtion of a "moral code" which should deny them relief. It appears, however, that Elledgeand Catterson had solicited such statements from Respondent in order to substantiatetheir claim for unemployment compensation and to prove that they had not voluntarilyquit without good cause.Respondent prepared the statements in question and affixed hissignature, likewise under 'oath.Had Elledge and Catterson refused to affix their signa-tures, the result would undoubtedly have been to put their rightful claim for unemploy-ment compensation in controversy.As the Board held, adopting the reasoning of theTrial Examiner inSears,Roebuck and Co.,123 NLRB 1236, and rejecting a similardefense-Reduction in force was, after all, the reason given them by the employer, and it wasto the latter that the applications [for unemployment compensation] would be re-ferred back for accuracy.One could, hardly expect that in these circumstances theygratuitously introduce an element of controversy with their employer which wouldjeopardize the benefits coming to them on the strength of the employer's own reasonfor severance.r As previously noted, a petition for representation of Respondent's drivers had beenfiled in June 1959"The findings in the foregoing paragraph are based on the testimony of Hamilton C.Jones which I credit. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDby antiunion considerations.Moreover,it is likewise apparent that Jones' recom-mendations were based solely on considerations of corporate and tax law; Jonescredibly testified that he was unaware of any labor dispute at Respondent's plant untilDecember 1959. The fact remains however, that for 11/z years Jones' recommenda-tions were not adopted.Indeed, Respondent told Jones during this period that hestillhad not completely made up his mind whether to follow the recommendations.In the spring of 1959 Respondent authorized Jones to proceed to implement hisrecommendations but even then Respondent lagged in furnishing the informationprerequisite to any effective action.Itwas only on or about the beginning ofSeptember 1959, more than 2 months after the Union filed its representation peti-tion, that Respondent acceded to Jones' suggestion that he retain a certified publicaccountant to do the necessary preliminary work.Moreover,Respondent's contemporaneous conduct during this period reinforcesthe inference that Respondent was, throughout the entire period here relevant, un-decided as to whether he should change the scheme of his operations, and reinforcesalso the inference that the onset of the Union triggered his determination to makethat change.Even after retaining a certified public accountant in September, Re-spondent obviously had not cast the die in favor of adopting Jones' recommendations.His statements to driver Elledge and to Worthy in thepresenceof driver Cattersonshortly before the November 21 election plainly conveyed that if the Union did notprevail in the election,he would not find it necessary to dispose of his equipment.Finally, Respondent's motivation is further revealed by the fact that he did not awaitthe December 8 consummation of the changeover to get rid of his drivers but effectedtheir discharges in November on the heels of the election which the Union had wonand before he had disposed of his equipment.I conclude,therefore,that while Respondent had for a long time and withoutregard to union considerations entertained the idea of changing his method of opera-tion,the impetus for making that change was his hostility to dealing with the Unionas the collective-bargaining representative of his drivers?Whether Respondentwould have made the change ultimately for business reasons only, and if so when,is on this record completely speculative.But the precipitate nature of the dischargeson the heels of the election,the results of which Respondent had openly declaredwould determine his future conduct,and the further fact that Respondent did noteven await the imminent changeover before effecting the discharges impels me toconclude that those discharges were discriminatorily motivated.I so find. SeeBrown-Dunkin Company, Inc.,125 NLRB 1379,involving a comparable situation.It follows that the discharges were violative of Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practicesof Respondent set forth in section III,above,occurringin connectionwiththe operations of Respondent described in section I, above, havea close, intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes affecting commerce and the freeflow of commerce.V.THE REMEDYPursuant to the mandate of Section 10(c) of theAct, Ishall recommend thatRespondent cease and desist from engaging in the specific unfair labor practiceshere found. In addition, since these unfair labor practices are related to otherviolations proscribed by the Act and the commission of such other violations inthe future may reasonably be anticipated from his past conduct, the preventivepurposes of the Act may be frustrated unless the remedy is coextensive with thethreat,N.L.R.B. v. Express Publishing Company,312 U.S. 426, 437.To effectuatethe policies of the Act, therefore,I shall recommend that Respondent cease anddesist from infringing in any manner upon the basic rights guaranteed employeesby Section 7.Section 10(c) also authorizes the framing of affirmative relief.To that end Ishall recommend appropriate notice provisions.The question of appropriate affirma-tive relief for the discriminatorily discharged employees presents a more difficultproblem, however.The usual remedy adopted to meet this situation is to directthat the employees be reinstated forthwith and made whole for earnings lost as a7 Once the Union was certified as the bargaining representative of the drivers, Respond-ent would have been obliged to bargain with it concerning his projected changeover inoperations inasmuch as such a change would obviously affect the tenure and, other termsand conditionsof employment of the drivers.SeeBrown-Dunkin Company,Inc,125NLRB 1379. HUGH MAJOR TRUCK SERVICE331result of the discrimination.But where, as here, the employer has abolished theoperation in which the employees were employed and has disposed, by sale orotherwise, of the equipment used in the operation, the usual remedy gives rise toreadily discernible difficulties.The Board and the courts of appeals have dealt withthisand cognate problems frequently and exhaustively, and not always with aunanimity of view.A number of such cases is appended in a footnote.8Underthese circumstances recapitulation of views already ably expressed would besupererogatory.Very recently, however, the Board issued its decision and order inBonnie LassKnittingMills, Inc.,126 NLRB 1396, a case virtually on all fours with the instantcase.In that case the Board, one Member dissenting, found that the employer haddiscriminatorily terminated its manufacturing operation with a resultant dischargeof approximately 50 employees, leaving itself only with a minor jobbing operationrequiring a mere handful of employees.The question presented as to remedy waswhether to require the employer to reopen its manufacturing operation in orderto effect full reinstatement for the discharged employees or to devise another remedyto effectuate the polices of the Act with respect to the victims of the discrimination.The Board after due consideration of the problem framed its remedy in the alterna-tive in language which, subject to necessary changes, I deem fully appropriate here.The Board said:On the basis of the Board's decision in theMahoncase,' the Trial Examinerrecommended,inter alia,that the Respondent be required to reopen its customarydepartments in order to effect full reinstatement for the 49 discriminatees.Webelieve the instant case presents a situation which is distinguishable from thatpresented inMahon,where the Board ordered the employer to resume an opera-tion with its own discriminatorily discharged employees since the operation wasstill required and being performed, having only been let out on contract.Thus,in the latter case, resumption of the discontinued operation involved no morethan administrative alterations in the company's organizational structure andcompliance did not burden it with an unwanted operation not essential to theconduct of its business. In the case at bar compliance with a similar require-ment cannot be effected at this juncture by mere administrative action becausethe Respondent has disposed of its machinery and equipment and withdrawnfrom the manufacture of sweaters.We have found, however, that the Respondent has engaged in serious viola-tions of the Act and is continuing, albeit on a substantially reduced scale, itsbusiness operations.In view of the fact that the Respondent has a presentlyfunctioning business and may resume full-scale operation, we deem it appro-priate, therefore, to provide for the following alternative methods by whichthe Respondent may remedy its unfair labor practices .2We shall order the Respondent, in the event it resumes its manufacturingoperations, in addition to its present jobbing operation, to offer to all employeeswho were discriminatorily denied reinstatement.immediate and full re-instatement to their former or substantially equivalent positions and make themwhole for any loss of pay suffered by reason of the discrimination against themWe shall order the Respondent to create a preferential hiring list, notify itsemployees of said list, and, in the event it resumes its manufacturing operations,to offer the discriminatees immediate reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority and otherrights and privileges previously enjoyed.i The R C. Mahon Company,118 NLRB 15372 CfRudy Barber, et at., d/b/a Barbers Iron Foundry,126 NLRB 30 ChairmanLeedom joins in this remedy although it differs from the one he held applicable intheBarberscase because there, unlike here, there was no presently functioningbusiness even on a substantially reduced basis.8 See, for example,_N.L R B. v. Missouri Transit Company,etal,250 F 2d 261(C.A. 8), enfg. 116 NLRB 587;The Houston Chronicle Publishing Company,101 NLRB1208, enforcement denied on other grounds, 211 F. 2d 848 (CA. 5) ;The R C. MahonCompany,118 NLRB 1537, enforcement denied on other grounds, 269 F. 2d 44 (C.A 6) ,Brown-Dunkin Company, Inc, supra; Adkins Transfer Company, Inc,109 NLRB 956,enforcement denied on other grounds, 226 F 2d 324 (CA6) ; Rudy Barber, et at, d/b/aBarbers Iron Foundry,126 NLRB 30 See, also,NLRB. v Deena Artware, Inc.,361U S. 398;N.L.R.B v Hopwood Retinninq Co., Inc,98 F 2d 97 (C.A 2), and the samecase on proceedings in contempt, 104 F. 2d 302 (CA. 2) 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shallalso order Respondent,in the event it does not reopen its manufac-turing facilities,to make whole the employees discriminatorily denied reinstate-ment . . . for any loss of pay suffered by reason of the discrimination againstthem bypaying to each of them a sum of money equal to the amount he or shewould normallyhave earned as wages from[the date of discharge]until suchtime as each secures, or did secure, substantially equivalent employment withotheremployers.We alsoexpressly reservethe righttomodifythe backpayand reinstatementprovisions of this Decisionand Orderifmade necessaryby a changeof condi-tions in the future, and to make such supplementstheretoasmay hereafterbecome necessary in order todefine orclarify theirapplication to a specific setof circumstances not now apparent.I believethe situation presented in theBonnie Lass Knitting Millscase is analogousto the situation here exceptthat heretrucking operations,rather thanmanufacturingoperations,are involved.I believe furtherthat the remedy prescribedin that case,with necessaryadaptation of language,isappropriate in the instantcase and willeffectuate the policiesof the Act.Iwill therefore frame the recommended orderin the instant case accordingly.9Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, Imakethe following:CONCLUSIONS OF LAW1.Respondent is engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaning of Section 2(5) of the Act.3.By threatening his employeeswitheconomic reprisals in the event of unioniza-tion,Respondent has engaged in and is engaging in an unfair labor practice within:the meaning of Section 8(a)(1) ofthe Act.4.By discriminatorily dischargingFloyd DavidCatterson,Elfred AlsonElledge,Elwood M. Goble,BoyceKirkpatrick,Roy Richardson,and Hobart Steele, Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) and(1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]9It should be noted that Respondent in the instant case disposed of his equipment toWork Well, incorporated, the stockownershipofwhich wasvested principally in Re-spondents wife and son.Work Well,Incorporated,was not named as a respondent inthis proceeding and no order can be issued against it.On the other hand,itmay appearin subsequentcompliancenegotiations or proceedings that for purposesof the Act andwithout regardto the validityof the incorporationofWork Well,Incorporated,for taxor related purposes,the latterentity is analter egoof Respondent,or a successor orassignwithin the contemplation of the Board's remedial order.SeeRegal KnitwearCompany v.N.L R.B.,324 U.S.9; N.L.R.B. v. Deena Artware, Inc,361 U.S. 398.Miele Iron WorksandUnited Steelworkers of America, AFL-CIO.Case No. 22-CA-497. October 11, 1960DECISION AND ORDEROn April 18, 1960, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices and rec-129 NLRB No. 34.